Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 9/15/22 has been entered. Claims 1-2, 4, and 7 have been amended.  Claims 9-17 have been added.  Claims 1-17 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 6/15/22.
Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. 
With regards to claims 1-6, Applicant has argued Wrubel et al. (U.S. 6,321,541) fails to disclose the amended limitation requiring “the first fluid conduit having a first lateral width, the second fluid conduit having a second lateral width, and the intermediate fluid conduit having a third lateral width different than the first lateral width and the second lateral width” (see Remarks 9/15/22, Pages 5-6).  The Examiner does not find this argument persuasive.  Wrubel discloses the first fluid conduit (66) having a first lateral width (Modified Fig. 4 below - C), the second fluid conduit (59) having a second lateral width (Modified Fig. 4 below - D), and the intermediate fluid conduit (65) having a third lateral width (Modified Fig. 4 below - E) different than the first lateral width (Modified Fig. 4 below - C) and the second lateral width (Modified Fig. 4 below - D)(see Modified Fig. 4 below - element E is shown different than element C and D).  The Examiner notes that support for this amendment is found in Figs. 10-12, but no further guidance appears to be found regarding how “lateral width” is to be interpreted.  Therefore, the ordinary and customary meaning is applied (MPEP 2173.01 I) and the interpretation of elements C, D, and E (as identified in Modified Fig. 4 below) as respective lateral widths falls within the broadest reasonable interpretation of “lateral width”.
Regarding claims 7 and 8, Applicant has argued Wrubel fails to disclose “a fluid coupling including a first fluid conduit and a second fluid conduit, the first fluid conduit including a base and a protrusion, and the second fluid conduit comprising a channel;  the first fluid conduit connected to and fluidly coupled with the second fluid conduit at a joint where the protrusion projects out from the base into the channel” (see Remarks filed 9/15/22, Pages 6-7).  The Examiner does not find this argument persuasive.  Wrubel discloses a fluid coupling (64, elongated feed strip - Col. 5, Line 58; 59, secondary nozzle - Col. 5, Lines 49-50 (person having ordinary skill in the art would recognize elements 59 and 64 collectively as a type of fluid coupling as element 64 is described as a type of fluid coupling at Col. 5, Line 58-60, and element 59 is described as integral with element 64 at Col. 6, Lines 40-44; see Figs. 3-4)) including a first fluid conduit (76, 77, flat plates - Col. 6, Line 47 (shown as a type of first fluid conduit  between Figs. 5a-6b)) and a second fluid conduit (78, 79, flat plates - Col. 6, Line 47 (shown as a type of second fluid conduit  between Figs. 7a-8b)), the first fluid conduit (76, 77) including a base (80, longitudinally extending feed portion - Col. 6, Line 67; 121, longitudinally extending feed strip portion - Col. 7, Lines 29-30 (person having ordinary skill in the art would recognize elements 80 and 121 collectively as a type of base (see Figs. 5a-6b))) and a protrusion (82, head nozzle portion - Col. 6, Line 67 - Col. 7, Line 1; 122, head nozzle portion - Col. 7, Line 31 (person having ordinary skill in the art would recognize elements 82 and 122 collectively as a type of protrusion (see Figs. 5a-6b))), and the second fluid conduit (78, 79) comprising a channel (202, head nozzle portion - Col. 8, Lines 6-7; 250, head portion - Col. 8, Line 67 (person having ordinary skill in the art would recognize elements 202 and 250 collectively as a type of channel (see Figs. 7a-8b and Fig. 4))); the first fluid conduit (76, 77) connected to and fluidly coupled with the second fluid conduit (78, 79) at a joint (Col. 6, Lines 47-49 (surface-to-surface contact referenced is shown as a type of joint between Figs. 4, 5a-8b, and 9-10)) where the protrusion (82, 122) projects out from the base (80, 121) into the channel (202, 250)(see Figs. 4, 5a-8b, and 9-10).
Applicant argues claims 9-17 are allowable for the same reasons as indicated above regarding claims 1 and 7 (see Remarks filed 9/15/22, Page 7).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claims 1 and 7.


Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113)

Claims 1 and 8 each recite: “…formed integral with…”, this limitation is subject to product by process analysis.
Claim Objections
Claim 10 is objected to because “claim 7 wherein” in line 1 should be --claim 7, wherein-- (missing comma).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wrubel et al. (U.S. 6,321,541).

    PNG
    media_image1.png
    706
    550
    media_image1.png
    Greyscale

Re claim 1:
Wrubel discloses an assembly (24, fluid injectors - Col. 5, Line 28 (a type of assembly as shown in Fig. 3 and as described at Col. 5, Line 28-39)) for a fluid delivery system (Abstract - “A fuel injector nozzle for dispensing fuel in the combustion chamber of a gas turbine engine…”), the assembly (24) comprising: 
a fluid coupling (64, elongated feed strip - Col. 5, Line 58; 59, secondary nozzle - Col. 5, Lines 49-50 (person having ordinary skill in the art would recognize elements 59 and 64 collectively as a type of fluid coupling as element 64 is described as a type of fluid coupling at Col. 5, Line 58-60, and element 59 is described as integral with element 64 at Col. 6, Lines 40-44; see Figs. 3-4)) including a first fluid conduit (66, inlet end - Col. Lines 66-67 (a type of first fluid conduit as shown in Fig. 4; element 66 corresponds to portion of element 64 which is described at Col. 6, Lines 34-40 (see Figs. 3-4))), a second fluid conduit (59, secondary nozzle - Col. 5, Lines 49-50 (a type of second fluid conduit as shown in Fig. 4 and as described at Col. 6, Lines 34-40)) and a compliant intermediate fluid conduit (65, a plurality of laterally-extending, regular or irregular bends or waves - Col. 5, Lines 64-67 (element 65 is shown as a type of intermediate fluid conduit in Fig. 4 and as described in Col. 5, Lines 64-67 - “…from inlet end 66 to outlet end 69…”, and per Col. 5, Line 67 - Col. 6, Line 3 this element a type of compliant (element 65 is being interpreted as the portion of element 64/59 between elements 66 and element 59 as shown in Fig. 4)))(see Figs. 3-4); 
the intermediate fluid conduit (65) connecting and fluidly coupling the first fluid conduit (66) to the second fluid conduit (59)(see Figs. 3-4 and Col. 5, Lines 58-67 and Col. 6, Lines 34-44); 
the intermediate fluid conduit (65) formed integral with the first fluid conduit (66) and the second fluid conduit (59)(see Figs. 3-4 and Col. 6, Lines 40-44, Col. 6, Lines 45-65, and Col. 9, Line 64 - Col. 10, Line 27 (elements 64 and 59 are described integral at Col. 6, Lines 40-44, and entirety of element 64 (which includes elements 65 and 66) is described formed as a type of integral component at Col. 6, Lines 45-65 and Col. 9, Line 64 - Col. 10, Line 27 consistent with the instant specification describes at Para 51 - “…One or more of the coupling assembly components 38, 40, 64 and 66 may be formed integral with one another; e.g., formed as a single unit. Alternatively or in addition, one or more of the coupling assembly components 38, 40, 64 and 66 may be formed discrete from one another; e.g., as physically separate units. These discrete components may subsequently be assembled and attached to one another; e.g., mechanically fastened and or bonded…”)); and
the first fluid conduit (66) having a first lateral width (Modified Fig. 4 above - C (person having ordinary skill in the art would recognize element C as a type of first lateral width)), the second fluid conduit (59) having a second lateral width (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of second lateral width)), and the intermediate fluid conduit (65) having a third lateral width (Modified Fig. 4 above - E (person having ordinary skill in the art would recognize element E as a type of third lateral width)) different than the first lateral width (Modified Fig. 4 above - C) and the second lateral width (Modified Fig. 4 above - D)(see Modified Fig. 4 above - element E is shown different than element C and D).
Re claim 2:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein the intermediate fluid conduit (65) is adapted to allow movement between the first fluid conduit (66) and the second fluid conduit (59)(see Fig. 4, Col. 3, Lines 38-42, and Col. 5, Line 67 - Col. 6, Line 3).
Re claim 3:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein the intermediate fluid conduit (65) extends along a substantially straight centerline (see Modified Fig. 4 above, at element A (person having ordinary skill in the art would recognize element 65 is shown extending along a type of substantially straight centerline at the location of element 65 depicted at A)).
Re claim 4:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein the intermediate fluid conduit (65) extends along a curved centerline (see Modified Fig. 4 above, at element B (person having ordinary skill in the art would recognize element 65 is shown extending along a type of curved centerline at the location of element 65 depicted at B)).
Re claim 5:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein 
the first fluid conduit (66) has a first configuration (see Fig. 4 at element 66 - element 66 is shown with a type of first configuration); and 
the second fluid conduit (59) has a second configuration (see Fig. 4 at element 59 - element 59 is shown with a type of second configuration) that is different than the first configuration (see Fig. 4 at elements 66 and 59 - element 59 is shown with a type of second configuration which is shown distinct from the depicted type of first configuration of element 66).  
Re claim 6:
Wrubel discloses the assembly (24) of claim 1 (as described above), further comprising:
a fluid source (Col. 5, Lines 15-17 - “…each of the fuel injectors 24 includes two nozzle assemblies for directing fuel into radially inner and outer zones of the combustion chamber…” (fuel is a type of fluid (see Col. 6, Lines 34-36 - “…fluidly connects…”) and for element 24 to direct the fuel into a combustion chamber requires a type of source of the fuel)); and 
a turbine engine component (22, combustion chamber - Col. 5, Line 5 (a type of turbine engine component as described in Col. 5, Lines 4-6)) fluidly coupled to the fluid source through the fluid coupling (59/64)(see Col. 5, Lines 2-6 and 58-60).
Re claim 7:
Wrubel discloses an assembly (24, fluid injectors - Col. 5, Line 28 (a type of assembly as shown in Fig. 3 and as described at Col. 5, Line 28-39)) for a fluid delivery system (Abstract - “A fuel injector nozzle for dispensing fuel in the combustion chamber of a gas turbine engine…”), the assembly (24) comprising: 
a fluid coupling (64, elongated feed strip - Col. 5, Line 58; 59, secondary nozzle - Col. 5, Lines 49-50 (person having ordinary skill in the art would recognize elements 59 and 64 collectively as a type of fluid coupling as element 64 is described as a type of fluid coupling at Col. 5, Line 58-60, and element 59 is described as integral with element 64 at Col. 6, Lines 40-44; see Figs. 3-4)) including a first fluid conduit (76, 77, flat plates - Col. 6, Line 47 (shown as a type of first fluid conduit  between Figs. 5a-6b)) and a second fluid conduit (78, 79, flat plates - Col. 6, Line 47 (shown as a type of second fluid conduit  between Figs. 7a-8b)), the first fluid conduit (76, 77) including a base (80, longitudinally extending feed portion - Col. 6, Line 67; 121, longitudinally extending feed strip portion - Col. 7, Lines 29-30 (person having ordinary skill in the art would recognize elements 80 and 121 collectively as a type of base (see Figs. 5a-6b))) and a protrusion (82, head nozzle portion - Col. 6, Line 67 - Col. 7, Line 1; 122, head nozzle portion - Col. 7, Line 31 (person having ordinary skill in the art would recognize elements 82 and 122 collectively as a type of protrusion (see Figs. 5a-6b))), and the second fluid conduit (78, 79) comprising a channel (202, head nozzle portion - Col. 8, Lines 6-7; 250, head portion - Col. 8, Line 67 (person having ordinary skill in the art would recognize elements 202 and 250 collectively as a type of channel (see Figs. 7a-8b and Fig. 4))); 
the first fluid conduit (76, 77) connected to and fluidly coupled with the second fluid conduit (78, 79) at a joint (Col. 6, Lines 47-49 (surface-to-surface contact referenced is shown as a type of joint between Figs. 4, 5a-8b, and 9-10)) where the protrusion (82, 122) projects out from the base (80, 121) into the channel (202, 250)(see Figs. 4, 5a-8b, and 9-10); and
the first fluid conduit (76, 77) interlocked with the second fluid conduit (78, 79) at the joint (see Figs. 4, 5a-8b, and 9-10).
Re claim 8:
Wrubel discloses the assembly (24) of claim 7 (as described above), wherein the first fluid conduit (76, 77) is formed integral with the second fluid conduit (78, 79)(Col. 9, Lines 64-67).
Re claim 9:
Wrubel discloses the assembly (24) of claim 7 (as described above), wherein the joint comprises a table splice joint (see Fig. 5a at 290 and 291, Fig. 4, and Col. 10, Lines 10-26 (the profile of elements 290 and 291 shown as forming a type of table splice joint when brought together as shown and described)).
Re claim 10:
Wrubel discloses the assembly (24) of claim 7 (as described above) wherein filler material fills a gap between the first fluid conduit (76, 77) and the second fluid conduit (78, 79) at the joint (Col. 9, Lines 64-67 (brazing process inherently includes a filler material filling a gap)).
Re claim 11:
Wrubel discloses the assembly (24) of claim 10 (as described above), wherein the filler material comprises braze (Col. 9, Lines 64-67).
Re claim 12:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein the intermediate fluid conduit (65) extends along a compound centerline (see Fig. 4, at element 65 (person having ordinary skill in the art would recognize element 65 is shown extending along a type of compound centerline between elements 66 and 59)).
Re claim 13:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein the third lateral width (Modified Fig. 4 above - E) is less than the first lateral width (Modified Fig. 4 above - C) and the second lateral width (Modified Fig. 4 above - D)(see Modified Fig. 4 above - element E is shown less than elements C and D).
Re claim 14:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein the intermediate fluid conduit (65) extends along a straight centerline (see Modified Fig. 4 above, at element A (person having ordinary skill in the art would recognize element 65 is shown extending along a type of substantially straight centerline at the location of element 65 depicted at A)) as the intermediate fluid conduit (65) extends from the first fluid conduit (66) to the second fluid conduit (59)(see Modified Fig. 4 above).
Re claim 15:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein the intermediate fluid conduit (65) is configured to accommodate towards and away movement between the first fluid conduit (66) and the second fluid conduit (59)(see Fig. 4 and Col. 5, Line 67 - Col. 6, Line 3).
Re claim 16:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein the intermediate fluid (65) conduit is configured to accommodate side to side movement between the first fluid conduit (66) and the second fluid conduit (59)(see Fig. 4 and Col. 5, Line 67 - Col. 6, Line 3).
Re claim 17:
Wrubel discloses the assembly (24) of claim 1 (as described above), wherein the intermediate fluid conduit (65) is configured to accommodate twisting movement between the first fluid conduit (66) and the second fluid conduit (59)(see Fig. 4 and Col. 5, Line 67 - Col. 6, Line 3).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/7/22